823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kondian R. RAJARAM, Plaintiff-Appellant,v.INTERNATIONAL TYPOGRAPHICAL UNION;  Baltimore TypographicalUnion No. 12;  Sunpapers Chapel of Baltimore TypographicalUnion No. 12;  A.S.  Abell Publishing Company;  Theodore J.Kees;  Jack Poist;  John Banach;  Paul C. Bowen;  RichardBrown, Defendants-Appellees.
No. 86-1161.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1986.Decided June 25, 1987.

Kondian R. Rajaram, appellant pro se.
Bernard Wolf Rubenstein, Abato, Rubenstein & Abato, PA;  Brian A. Powers, O'Donoghue & O'Donoghue;  Jeffrey Peabody Ayres, Stanley Mazaroff, Venable, Baetjer & Howard, for appellees.)
Before RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from that court's order dismissing the complaint is without merit.  We therefore deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Rajaram v. International Typographical Union, C/A No. 84-2465-B (April 22, 1986).  We deny the request of A. S. Abell Publishing Company, John Banach and Paul C. Bowen for attorney's fees.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court, and argument would not aid the decisional process.

DISMISSED